ALLOWANCE
Claims 1-2 and 4-17 are allowed.

Priority
This application has claimed the benefit of Japanese Application Number JP2018-056604 filed on 03/23/2018. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that Kokovidis and Ben-Oni do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2, 4-6, and 10-12, independent claim 7 and its dependent claims 13-14, independent claim 8 and its dependent claims 15-16, and independent claim 9 and its dependent claim 17, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Kokovidis et al. (US 2014/0351738 A1) and Ben-Oni et al. (US 2015/0243040 A1), do not expressly teach or render obvious the invention as recited in independent claims 1 and 7-9.
The prior art of record teaches a portable information terminal comprising: 
Kokovidis: Fig. 2, (210), Para. 23, patient monitoring system] configured to receive sensor signals corresponding to biological information of a subject [Kokovidis: Fig. 2, (230), Paras. 23-24, sensors to send signals to patient monitoring system]; 
a display [Kokovidis: Fig. 2, (220), Para. 23, display] configured to display waveforms indicating variations with time in biological information of the subject based on the sensor signals [Kokovidis: Figs. 1, 3, (110), Para. 22, render GUI (i.e. waveform) on patient monitoring system display; Ben-Oni: Fig. 6, (602), Para. 41, display waveform from sensor information on interface]; and 
a user interface configured to receive a given operation [Kokovidis: Figs. 1-2, (120, 220), Paras. 22-23, display to receive user generated inputs for selecting a waveform; Ben-Oni: Fig. 6, (604), Para. 41, received user input selecting a portion of the waveform], wherein, when a part of one of the waveforms is designated by the given operation, a trimmed image of the part of the one of the waveforms is displayed on the display [Ben-Oni: Figs. 5-6, (606-608), Para. 42, displaying a trimmed portion of the waveform superimposed over the original waveform; Kokovidis: Figs. 1, 4-5, (130), Para. 22, adjusting the view of the selected waveform based on the user generated input].  

However, the prior art of record does not teach a whole of the trimmed image is opaque, wherein when the trimmed image of the part of the one of the waveforms is generated, other ones of the waveforms behind the trimmed image are hidden. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179